

117 HR 4851 IH: Protecting Our Widows and Widowers in Retirement (POWR) Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4851IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Sánchez (for herself, Mr. Cárdenas, Mr. Cohen, Mrs. Napolitano, Ms. Norton, Ms. Wilson of Florida, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to improve social security benefits for widows and widowers in two-income households.1.Short titleThis Act may be cited as the Protecting Our Widows and Widowers in Retirement (POWR) Act.2.Improving social security benefits for widows and widowers in two-income households(a)In general(1)WidowsSection 202(e) of the Social Security Act (42 U.S.C. 402(e)) is amended—(A)in paragraph (1)—(i)in subparagraph (B), by inserting and at the end;(ii)in subparagraph (C)(iii), by striking and at the end;(iii)by striking subparagraph (D);(iv)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and(v)in the flush matter following subparagraph (E)(ii), as so redesignated, by striking or becomes entitled to an old-age insurance benefit and all that follows through such deceased individual,;(B)by striking subparagraph (A) in paragraph (2) and inserting the following:(2)(A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph, such widow’s insurance benefit for each month shall be equal to the greater of—(i)the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual; or(ii)subject to paragraph (9), in the case of a fully insured widow or surviving divorced wife, 75 percent of the sum of any old-age or disability insurance benefit for which the widow or the surviving divorced wife is entitled for such month and the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual.;(C)in paragraph (5)—(i)in subparagraph (A), by striking paragraph (1)(F) and inserting paragraph (1)(E); and(ii)in subparagraph (B), by striking paragraph (1)(F)(i) and inserting paragraph (1)(E)(i); and(D)by adding at the end the following:(9)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed the primary insurance amount for such month of a hypothetical individual—(A)who became entitled to old-age insurance benefits upon attaining early retirement age during the month in which the deceased individual referred to in paragraph (1) became entitled to old-age or disability insurance benefits, or died (before becoming entitled to such benefits); and(B)to whom wages and self-employment income were credited in each of such hypothetical individual’s elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an amount equal to 11/3 of the national average wage index (as described in section 209(k)(1)) for each such year..(2)WidowersSection 202(f) of the Social Security Act (42 U.S.C. 402(f)) is amended—(A)in paragraph (1)—(i)in subparagraph (B), by inserting and at the end;(ii)in subparagraph (C)(iii), by striking and at the end;(iii)by striking subparagraph (D);(iv)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and(v)in the flush matter following subparagraph (E)(ii), as so redesignated, by striking or becomes entitled to an old-age insurance benefit and all that follows through such deceased individual,;(B)by striking subparagraph (A) in paragraph (2) and inserting the following:(2)(A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph, such widower’s insurance benefit for each month shall be equal to the greater of—(i)the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual; or(ii)subject to paragraph (9), in the case of a fully insured widower or surviving divorced husband, 75 percent of the sum of any old-age or disability insurance benefit for which the widower or the surviving divorced husband is entitled for such month and the primary insurance amount (as determined for purposes of this subsection after application of subparagraphs (B) and (C)) of such deceased individual.;(C)in paragraph (5)—(i)in subparagraph (A), by striking paragraph (1)(F) and inserting paragraph (1)(E); and(ii)in subparagraph (B), by striking paragraph (1)(F)(i) and inserting paragraph (1)(E)(i); and(D)by adding at the end the following:(9)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed the primary insurance amount for such month of a hypothetical individual—(A)who became entitled to old-age insurance benefits upon attaining early retirement age during the month in which the deceased individual referred to in paragraph (1) became entitled to old-age or disability insurance benefits, or died (before becoming entitled to such benefits); and(B)to whom wages and self-employment income were credited in each of such hypothetical individual’s elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an amount equal to 11/3 of the national average wage index (as described in section 209(k)(1)) for each such year..(b)Holding SSI beneficiaries harmlessFor purposes of determining the income of an individual to establish eligibility for, and the amount of, benefits payable under title XVI of the Social Security Act, the amount of any benefit to which the individual is entitled under title II of such Act shall be deemed not to exceed the amount of the benefit that would be determined for such individual under such title as in effect on the day before the date of the enactment of this Act.(c)Effective dateThe amendments made by this section shall apply with respect to widow’s and widower’s insurance benefits payable for months after December 2021.